Exhibit Form of Agreement with Mr. Page AGREEMENT This Agreement is entered into as of the 29th day of September, 2009 by and between Digital Lifestyles Group, Inc., a Delaware corporation (the "Corporation"), and Mr. Ken Page, an executive officer, director and employee of the Corporation. WHEREAS, pursuant to the terms of that certain Employment Agreement dated as of September 27, 2007 by and between the Corporation and Mr. Page, Mr. Page is owed $141,000 in accrued and unpaid compensation through the date hereof. WHEREAS, Mr. Page has agreed to forgive a portion of such accrued but unpaid compensation and to accept five year non-qualified options as full and complete payment for the balance of the accrued but unpaid compensation owed him. NOW, THEREFORE, in consideration of the mutual promises set forth herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Recitals.The foregoing recitals are true and correct. 2.Forgiveness of Accrued Compensation.Mr. Page hereby irrevocably forgives an aggregate of $44,000 of accrued but unpaid compensation due him. 3.Issuance of Options in Settlement of Accrued Compensation.Mr. Page hereby accepts five year non-qualified options to purchase an aggregate of 388,000 shares of the Corporation’s common stock to be granted under the Corporation’s 2009 Stock Compensation Plan as full and complete payment for the balance of $97,000 in accrued but unpaid compensation due him.Mr. Page acknowledges his understanding that such options and the shares issuable upon the exercise thereof shall be “restricted securities” as that term is defined under the Securities Act of 1933 and that these shares may not be sold, transferred, pledged or otherwise disposed of or encumbered by me except pursuant to the applicable rules and regulations under the Securities Act of 1933 or applicable state securities laws. 4.Amendment or Assignment.No modification, waiver, amendment, discharge or change of this Agreement shall be valid unless the same is evidenced by a written instrument, executed by the party against which such modification, waiver, amendment, discharge, or change is sought. 5.Notices.All notices, demands or other communications given hereunder shall be in writing and shall be deemed to have been duly given on the day when delivered in person or transmitted by confirmed facsimile transmission or on the third calendar day after being mailed by United States registered or certified mail, return receipt requested, postage prepaid, to the 649 Sparta Highway, Suite 102, Crossville, TN38555 or to such other address as any party hereto shall designate to the other for such purpose in the manner herein set forth. 6.Entire Agreement.
